Order entered January 16, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00051-CR

                            EX PARTE MANUEL LUPE RIOS JR.

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                          Trial Court Cause No. W90-54751-U(D)

                                            ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his post-conviction application for writ of habeas corpus filed under article

11.072 of the code of criminal procedure.        Under the amended version of Texas Rule of

Appellate Procedure 31 effective December 1, 2018, this is an accelerated appeal for purposes of

filing the record, but thereafter will be subject to “the same briefing rules, deadlines, and

schedule that apply to direct appeals from criminal cases.” See TEX. R. APP. P. 31.1(a).

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).

       We ORDER the D a l l a s County District Clerk to file the clerk’s record by

January 30, 2019. We ORDER that the clerk’s record contain copies of the writ application,

any response from the State, the trial court’s order adjudicating the writ application, any findings
of fact and conclusions of law, the indictment, the underlying judgment, any other documents

related to the application for writ of habeas corpus, and the trial court’s certification of

appellant’s right to appeal.

       We ORDER the court reporter to file, by January 30, 2019, either the reporter’s record

or written verification that no hearing was conducted.

         Appellant’s brief will be due thirty days after the record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; Felicia Pitre, Dallas County District Clerk; counsel for the State; and to

Manuel Lupe Rios, Jr.

                                                       /s/     LANA MYERS
                                                               JUSTICE




                                                 –2–